DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III claims 17 - 21 in the reply filed on April 7, 2021 is acknowledged.  The traversal is on the grounds that the search for groups III, II and IV do not pose a serious burden to examine together.  This is not found persuasive because the groups are directed to different inventions which are not connected in design, operation, and/or effect, have different modes of operation, different functions, and different effects.  While the groups may overlap in their respective searches, it is noted that an overlapping search is not a coextensive search.  Thus, a reference which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Moreover, because the inventions are distinct and the search required for one group is not required for the other groups, examination of all groups together would result in a serious burden for searching and examination of the claims.  Thus, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 8 are canceled per the amendment and reply filed April 7, 2021; claims 9 – 24 are pending; claims 9 – 16 and 22 – 24 are withdrawn; claims 17 – 21 have been considered on the merits.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 10, 2020 and April 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18 and their dependents are drawn to a method for cultivating microorganisms, however are rendered vague and indefinite for reciting “date palm medium” as the phrase is not adequately defined by the claim language or specification.  The claims are further indefinite for reciting “under conditions such that growth occurs” since the claims fail to clearly set forth what must be practiced to meet the unrecited conditions.  By failing to specifically define the medium and the conditions, the scope of the claims cannot not be clearly ascertained.  For purposes of examination, the claims are interpreted to include any method or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Safar Al-Thubiani et al. (2017).
Regarding claims 17 – 20, Safar Al-Thubiani teaches methods for cultivating Lactobacillus (title, abstract, materials, methods), the methods comprising inoculating a culture medium comprising date palm seed powder, aqueous extracts thereof, and date fiber (abstract, p.1677) and fermenting under conditions such that growth occurs (p.1678-1680).
The reference anticipates the claimed subject matter.

Claims 17 – 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Al-Taweil et al. (2015).

The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Safar Al-Thubiani et al. (2017) in view of Davis et al. (2005).

Regarding claim 21, the reference does not teach inoculating 1 – 2% bacteria in the medium.  However, Safar Al-Thubiani teaches inoculating 100 µl bacteria into 30 ml media (p.1678), or 0.33%.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize inoculation volumes as a matter of routine practice and experimentation.  In support, Davis teaches optimization of bacterial inoculum size wherein the growth media, incubation time and culture conditions influence overall culturability and success of the bacteria (abstract, p.828, 831-833).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Taweil et al. (2015) in view of Safar Al-Thubiani et al. (2017).
Regarding claims 17 – 19, Al-Taweil teaches methods for cultivating Bacillus bacteria (abstract, p.023), the methods comprising inoculating a culture medium comprising date syrup and date fruit soaked water (abstract, p.023) (a medium containing date palm and fiber) and fermenting under conditions such that growth occurs (materials and methods).

Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 17 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Taweil et al. (2015) in view of Davis et al. (2005).
Regarding claims 17 – 19, Al-Taweil teaches methods for cultivating bacteria (abstract, p.023), the methods comprising inoculating a culture medium comprising date syrup and date fruit soaked water (abstract, p.023) (a medium containing date palm and fiber) and fermenting under conditions such that growth occurs (materials and methods).
Regarding claim 21, the reference does not teach inoculating 1 – 2% bacteria in the medium.  However, Al-Taweil teaches inoculating 5ml of seed culture (or bacterial inoculum) into 100 ml media (p.023), or 5%.  At the time the claims were filed, it would have been obvious 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699